DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The Office Action is in response to the application filed June 22, 2021. Amended claims 1-17 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 16/864,955. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the treatment of Lennox-Gastaut syndrome (LGS) with the administration of fenfluramine. The copending claims administer doses ranging from 0.2 mg/kg/day to 0.8 mg/kg/day up to a maximum of 30 mg/day. The instant claims administer doses ranging from 1.0 mg/kg/day to 0.1 mg/kg/day and the effective dose. 
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Farr (WO 2017/035267).

Farr teaches a method of treating symptoms of Lennox- Gastaut syndrome (Lennox Syndrome) in a patient diagnosed with Lennox- Gastaut syndrome comprising administering an effective dose of fenfluramine or a pharmaceutically acceptable salt thereof to the patient (claim 1; [0096]), meeting the limitations of instant claim 1.
Farr teaches the method may be carried out in a process wherein the patient is first then subjected to a series of tests to confirm diagnoses of LGS [0098], meeting the limitations of claim 8.
Farr teaches wherein the effective dose is less than about 10.0 mg/kg/day to about 0.01 mg/kg/day (claim 2).
Farr teaches the effective dose is administered in the form of one or more dosage forms for oral, injectable, transdermal, inhaled, nasal, rectal, vaginal or parenteral delivery, (claim 3), meeting the limitations of instant claim 2.
Farr teaches fenfluramine can be administered in the form of the free base, or in the form of a pharmaceutically acceptable salt, for example selected from the group consisting of hydrochloride, hydrobromide, hydroiodide, maleate, sulphate, tartrate, acetate, citrate, tosylate, succinate, mesylate and besylate [00146], meeting the limitations of instant claim 3.
Farr teaches the combination with one or more co- therapeutic agents which is an anticonvulsant (claim 13; [0165]), meeting the limitations of instant claim 4.
Farr teaches the diagnosis of LGS is more obvious when the patient suffers frequent and manifold seizures, with the classic pattern on the electro-encephalogram (EEG), i.e., a slowed rhythm with Spike-wave-pattern, or with a multifocal and generalizing sharp- slow-wave-discharges at 1.5-2.5 Hz. During sleep, tonic patterns (fast activity) can often be seen [0083], meeting the limitations of claims 5, 9, 10,
Farr teaches patients were recruited based on a set of inclusions and exclusions. The requirements do not include patients with Doose or Dravet syndrome [0153], meeting the limitations of claim 12.
	Farr teaches study duration is 20 weeks, ending at week 20 after inclusion of 20 patients, i.e., 20 weeks following the enrollment of the 20th patient. Patients who respond to treatment are enrolled in a follow-on study and assessed on an ongoing basis [00155]. Patients are examined during six clinical visits (VI through V6) scheduled at four week intervals, ending with V6 at week 20. Thereafter, responders continue in a follow-up study, with visits scheduled every three months. At each visit, endpoints and safety criteria are assessed, and dosages adjusted as necessary [00156].
Farr teaches the 3 of the 9 patients demonstrated significant decrease in total seizure frequency [00171], meeting the limitations of claims 13-15.
Farr teaches the seizure types as tonic-clonic, tonic or atonic [0153], meeting the limitations of claim 16.
 	Farr teaches general medical investigation usually reveals developmental delay and cognitive deficiencies in children with LGS. These may precede development of seizures, or require up to two years after the seizures begin, in order to become apparent [0084], meeting the limitations of claims 6 and 17.

Conclusion
Claims 1-17 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627